Case 17-11147-KHK        Doc 108        Filed 11/02/18 Entered 11/02/18 15:15:49          Desc Main
                                       Document      Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 In re:                                        )
                                               ) Bankruptcy Case
 JEFFREY L. WATSON                             ) No. 17-11147-KHK
 AMY L. WATSON,                                ) Chapter 7
                                               )
                                               )
          Debtor(s).                           )

                        REPORT OF DEPOSIT OF SMALL DIVIDENDS

         Pursuant to Federal Rule of Bankruptcy Procedure 3011 and 11 U.S.C. 347, the trustee
 herein submits a check payable to “United States Bankruptcy Court" representing small dividends to
 be deposited by the Clerk of Court into the Treasury of the United States. Said funds are subject to
 withdrawal as provided by 28 U.S.C. 2042 and shall not escheat under any state law. The small
 dividends represent the dividend(s) due and payable to:

          Creditor's Name and Address                                 Amount of Dividend

          Internal Revenue Service                                    $0.55
          Centralized Insolvency Op.
          PO Box 7346
          Philadelphia, PA 19101
          Claim No. 1a

          ________________________________________________________________
                                                    Total $0.55


 Dated: November 2, 2018                              /s/ H. Jason Gold
                                                      H. Jason Gold, VA Bar No. 19117
                                                      NELSON MULLINS RILEY &
                                                      SCARBOROUGH, LLP
                                                      101 Constitution Ave. NW
                                                      Suite 900
                                                      Washington, DC 20001
                                                      (202) 689-2800
